
	

114 HR 3073 IH: Sanctuary City All Funding Elimination Act of 2015
U.S. House of Representatives
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3073
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2015
			Mr. DesJarlais introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the receipt of Federal financial assistance by sanctuary cities, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Sanctuary City All Funding Elimination Act of 2015 or the SAFE Act of 2015. 2.No Federal financial assistance for sanctuary citiesAny State or local government that is not in compliance with section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373) may not receive any Federal financial assistance (as such term is defined in section 7501(a)(5) of title 31, United States Code) until the State or local government has produced a comprehensive plan to come back into compliance with such section 642.
		
